484 U.S. 1 (1987)
REAGAN, PRESIDENT OF THE UNITED STATES, ET AL.
v.
ABOUREZK ET AL.
No. 86-656.
Supreme Court of United States.
Argued October 5, 1987
Decided October 19, 1987
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT
Deputy Solicitor General Wallace argued the cause for petitioners. With him on the briefs were Solicitor General Fried, Assistant Attorney General Willard, Roger Clegg, Michael Jay Singer, and Abraham D. Sofaer.
Steven R. Shapiro argued the cause for respondents. With him on the brief were Arthur N. Eisenberg, John A. Powell, Charles S. Sims, Peter L. Zimroth, Michael D. Young, and Leonard Boudin.[*]
*2 PER CURIAM.
The judgment below is affirmed by an equally divided Court.
JUSTICE BLACKMUN took no part in the decision of this case. JUSTICE SCALIA took no part in the consideration or decision of this case.
NOTES
[*]  Daniel J. Popeo and Paul D. Kamenar filed a brief for the Washington Legal Foundation et al. as amici curiae urging reversal.

Briefs of amici curiae urging affirmance were filed for the American Bar Association by Eugene C. Thomas, William A. Bradford, Jr., and David W. Burgett; for the Committee on Immigration and Nationality Law of the New York City Bar Association et al. by Robert M. Kaufman, Carl R. Baldwin, and Steven M. Freeman; for the International Human Rights Law Group by Eli Whitney Debevoise II and Kimberly Till; and for the Lawyers Committee for Human Rights et al. by Arthur C. Helton.
Ann H. Franke and Jacqueline W. Mintz filed a brief for the American Association of University Professors et al. as amici curiae.